Exhibit 10.33

 

EXECUTION COPY

 

 

 

 

American Crystal Sugar Company

 

 

--------------------------------------------------------------------------------

 

 

First Amendment

 

Dated as of November 26, 2003

To

 

Note Purchase Agreement

 

Dated January 15, 2003

 

 

--------------------------------------------------------------------------------

 

 

Re:          $20,000,000 4.78% Senior Secured Guaranteed Notes, due February 1,
2010

 

 

 

--------------------------------------------------------------------------------


 

First Amendment to Note Purchase Agreement

 

This First Amendment dated as of November 26, 2003 (“First Amendment”) to the
Note Purchase Agreement dated as of January 15, 2003, is among American Crystal
Sugar Company, a Minnesota cooperative corporation (“Company”), Sidney Sugars
Incorporated, a Minnesota corporation (the “Guarantor”) and the Purchasers who
are party to the 2003 Note Agreement (collectively, the “2003 Noteholders”).

 

RECITALS:

 

A.            The Company and the Noteholders have heretofore entered into those
separate and several Note Purchase Agreements each dated as of January 15, 2003
(collectively, the “2003 Note Agreement”).  The Company has heretofore issued
the $3,000,000 4.78% Senior Secured Guaranteed Notes, Due February 1, 2010
bearing PPN 02530# AD 3 (the “Note No. R-1”), the $15,250,000 4.78% Senior
Secured Guaranteed Notes, Due February 1, 2010 bearing PPN 02530# AD 3 (the
“Note No. R-2”), the $1,500,000 4.78% Senior Secured Guaranteed Notes, Due
February 1, 2010 bearing PPN 02530# AD 3 (the “Note No. R-3”) and the $250,000
4.78% Senior Secured Guaranteed Notes, Due February 1, 2010 bearing PPN 02530#
AD 3 (the “Note No. R-4”; Note No. R-1, Note No. R-2, Note No. R-3 and Note No.
R-4 are hereinafter collectively referred to as the “2003 Notes”) pursuant to
the 2003 Note Agreement.  The 2003 Noteholders are the holders of 100% of the
principal amount of the 2003 Notes presently outstanding.  The Guarantor
guaranteed the payment and performance of the 2003 Notes and the 2003 Note
Agreement by that certain Guarantee Agreement dated as of January 15, 2003 (the
“2003 Guarantee”).

 

B.            The Company and the various Purchasers party thereto (the “1998
Noteholders”) have heretofore entered into those separate and several Note
Purchase Agreements each dated as of September 15, 1998 and as amended by that
certain First Amendment to Note Purchase Agreement dated January 15, 2003
(collectively, the “1998 Note Agreement”).  The Company has heretofore issued
its $12,500,000 7.32% Senior Secured Notes, Series A, Due August 31, 2018
bearing PPN 02530# AA 9 (the “Series A Notes”), dated September 24, 1998, its
$15,000,000 7.37% Senior Secured Notes, Series B, Due August 31, 2023 bearing
PPN 02530# AB 7 (the “Series B Notes”), dated September 24, 1998, and its
$22,500,000 7.42% Senior Secured Notes, Series C, Due August 31, 2028 bearing
PPN 02530# AC 5, dated September 24, 1998, (the “Series C Notes”; the Series A
Notes, the Series B Notes, and the Series C Notes are hereinafter collectively
referred to as the “1998 Notes”) pursuant to the 1998 Note Agreement.  The
Noteholders are the holders of 100% of the principal amount of the 1998 Notes
presently outstanding.  The Guarantor guaranteed the payment and performance of
the 1998 Notes and the 1998 Note Agreement by that certain Guarantee Agreement
dated as of January 15, 2003 (the “1998 Guarantee”, and together with the 2003
Guarantee, the “Guarantees”).

 

C.            This First Amendment is executed in conjunction with the Second
Amendment to the 1998 Note Purchase Agreements (the “Second Amendment to the
1998 Note Agreement”).

 

--------------------------------------------------------------------------------


 

D.            The Company has requested the 2003 Noteholders and the 1998
Noteholders to amend and modify various provisions in the 2003 Note Agreement
and the 1998 Note Agreement as set forth herein and the Second Amendment to the
1998 Note Agreement.

 

E.             All requirements of law have been fully complied with and all
other acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

 

NOW, THEREFORE, the Company and the 2003 Noteholders, for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, do
hereby agree as follows:

 

SECTION 1            Definitions; References.  Unless otherwise specifically
defined herein, each term used herein which is defined in the 2003 Note
Agreement shall have the meaning assigned to such term in the 2003 Note
Agreement.  Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the 2003 Note Agreement shall from and
after the date hereof refer to the 2003 Note Agreement as amended hereby.

 

SECTION 2            Amendments.

 

2.1           Section 11(k) of the 2003 Note Agreement shall be and hereby is
amended and restated in its entirety, as follows:

 

(i) any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under the Company’s Plan A and Plan B, or any
other current or successor defined benefit pension plans established by the
Company, determined in accordance with Title IV of ERISA, shall exceed an amount
equal to 10% of Consolidated Net Worth, (iv) the Company or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

2.11         The definitions of “Funded Debt” and “Subsidiary” contained in
Schedule B to the 2003 Note Agreement shall be and hereby are amended and
restated in their entirety as follows:

 

“Funded Debt” means all Debt of any Person which would, in accordance with GAAP,
constitute long term Debt including, but not limited to: (a) any Debt with a
maturity of more than one year after the creation of such Debt; (b) any Debt
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) which pursuant to its terms
would constitute long term Debt in accordance with GAAP; (c) any Capital Lease
obligation; (d) any guarantee with respect to Funded Debt of another person;
provided, however, excluding any Debt (including current maturities thereof)
which would, in accordance with GAAP, constitute short term Debt, including any
revolving credit or similar agreements which have maturities of 365 days or
less; and (e) notwithstanding GAAP, the amount by which any “amount of unfunded
benefit liabilities” (within the meaning of section 4001(a)(18) of ERISA) under
all Plans, determined in accordance with Title IV of ERISA, exceeds 10% of
Consolidated Net Worth.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries) other than the Excepted Affiliates so long as each such entity is
not consolidated with the Company in accordance with GAAP; provided, however,
for purposes of determining compliance with Sections 9.11, 9.12, 9.13, 10.4,
10.5 and 10.6, ProGold Limited Liability Company shall not be considered a
Subsidiary but shall be treated as a minority investment consistent with the
prior accounting treatment applied to such investment in the Company’s 2002
audited financial statements, provided the Company does not increase its
ownership interest in Pro Gold Limited Liability Company beyond 51%.  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.

 

2.12         Schedule B to the 2003 Note Agreement shall be and hereby is
amended by adding the following new defined terms in alphabetical order thereto:

 

“Plan A” means the Retirement Plan A for the Employees of American Crystal Sugar
Company (2002 Restatement), which is the Company’s defined benefit retirement
plan for non-union employees.

 

--------------------------------------------------------------------------------


 

“Plan B” means the Retirement Plan B for the Employees of American Crystal Sugar
Company (2002 Restatement), which is Company’s defined benefit retirement plan
for union employees.

 

SECTION 3            Representations and Warranties.

 

Each of the Company and the Guarantor hereby collectively and severally
represent and warrant to the 2003 Noteholders that as of the date hereof:

 

(a)           Each of the Company and the Guarantor has the power and authority
and the legal right to execute, deliver and perform this First Amendment and has
taken all necessary corporate action to authorize such execution, delivery and
performance.

 

(b)           This First Amendment has been duly executed and delivered on
behalf of each of the Company and the Guarantor and constitutes the legal, valid
and binding obligation of each, enforceable against each in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and the effect of equitable principles whether applied in an
action at law or a suit in equity.

 

(c)           The representations and warranties of each of the Company and the
Guarantor contained in the 2003 Note Purchase Agreements, the Guarantees, the
Security Documents and all related documents are accurate and complete in all
material respects as of the date hereof.

 

(d)           As of the date hereof, there is no Default or Event of Default
existing under the 2003 Note Purchase Agreement or the Guarantees which has not
been waived.

 

SECTION 4            Miscellaneous.

 

(a)           The Company and the Guarantor hereby affirm and agree that (a)
nothing in this First Amendment shall in any way amend, impair, invalidate or
otherwise affect any of the obligations of the Company or the Guarantor or the
rights of the 2003 Noteholders under the 2003 Note Purchase Agreements, the 2003
Notes, the Guarantees, the Security Documents, or any other document or
instrument made or given by the Issuer or the Guarantor in connection therewith
except to the extent expressly set forth herein, and (b) the Collateral Agent,
on behalf of the 2003 Noteholders, shall continue to hold a perfected lien on
the Collateral, subject only to encumbrances expressly permitted by the Security
Documents, and in accordance with the Amended and Restated Intercreditor and
Collateral Agency Agreement dated as of January 15, 2003.  Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this First Amendment may refer to the Note Agreement
without making specific references to this First Amendment, but nevertheless all
such references shall include this First Amendment unless the context otherwise
requires.

 

(b)           The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

--------------------------------------------------------------------------------


 

(c)           This First Amendment shall be construed and enforced in accordance
with and the rights of the parties shall be governed by the law of the State of
New York excluding choice of law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

(d)           This First Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but all
together only one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

 

 

American Crystal Sugar Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

  /s/ Sam Wai

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sidney Sugars Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

  /s/ Sam Wai

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Treasurer

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

John Hancock Life Insurance
Company

 

 

 

 

 

By:

 /s/ David E. Johnson

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

John Hancock Variable Life
Insurance Company

 

 

 

 

 

By:

/s/ David E. Johnson

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

John Hancock Life Insurance
Company of Vermont

 

 

 

 

 

By:

/s/ David E. Johnson

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

 

American Crystal Sugar Company

 

 

--------------------------------------------------------------------------------

 

 

Second Amendment

 

Dated as of November 26, 2003

To

 

Note Purchase Agreement

 

Dated September 15, 1998

 

And as Amended on January 15, 2003

 

 

--------------------------------------------------------------------------------

 

Re:          $12,500,000 7.32% Senior Secured Notes, Series A, Due August 31,
2018

$15,000,000 7.37% Senior Secured Notes, Series B, Due August 31, 2023

$22,500,000 7.42% Senior Secured Notes, Series C, Due August 31, 2028

 

 

 

--------------------------------------------------------------------------------


 

Second Amendment to Note Purchase Agreement

 

This Second Amendment dated as of November 26, 2003 (“Second Amendment”) to the
Note Purchase Agreement dated as of September 15, 1998 and amended pursuant to
that First Amendment to the Note Purchase Agreement dated as of January 15,
2003, is among American Crystal Sugar Company, a Minnesota cooperative
corporation (“Company”), Sidney Sugars Incorporated, a Minnesota corporation
(the “Guarantor”) and the Purchasers who are party to the 1998 Note Agreement
(collectively, the “1998 Noteholders”).

 

RECITALS:

 

A.            The Company and the Purchasers have heretofore entered into those
separate and several Note Purchase Agreements each dated as of September 15,
1998 and as amended by that certain First Amendment to Note Purchase Agreement
dated January 15, 2003 (collectively, the “1998 Note Agreement”).  The Company
has heretofore issued its $12,500,000 7.32% Senior Secured Notes, Series A, Due
August 31, 2018 bearing PPN 02530# AA 9 (the “Series A Notes”), dated September
24, 1998, its $15,000,000 7.37% Senior Secured Notes, Series B, Due August 31,
2023 bearing PPN 02530# AB 7 (the “Series B Notes”), dated September 24, 1998,
and its $22,500,000 7.42% Senior Secured Notes, Series C, Due August 31, 2028
bearing PPN 02530# AC 5, dated September 24, 1998, (the “Series C Notes”; the
Series A Notes, the Series B Notes, and the Series C Notes are hereinafter
collectively referred to as the “1998 Notes”) pursuant to the 1998 Note
Agreement.  The Noteholders are the holders of 100% of the principal amount of
the 1998 Notes presently outstanding.    The Guarantor guaranteed the payment
and performance of the 1998 Notes and the 1998 Note Agreement by that certain
Guarantee Agreement dated as of January 15, 2003 (the “1998 Guarantee”).

 

B.            The Company and the Noteholders have heretofore entered into those
separate and several Note Purchase Agreements each dated as of January 15, 2003
(collectively, the “2003 Note Agreement”).  The Company has heretofore issued
the $3,000,000 4.78% Senior Secured Guaranteed Notes, Due February 1, 2010
bearing PPN 02530# AD 3 (the “Note No. R-1”), the $15,250,000 4.78% Senior
Secured Guaranteed Notes, Due February 1, 2010 bearing PPN 02530# AD 3 (the
“Note No. R-2”), the $1,500,000 4.78% Senior Secured Guaranteed Notes, Due
February 1, 2010 bearing PPN 02530# AD 3 (the “Note No. R-3”) and the $250,000
4.78% Senior Secured Guaranteed Notes, Due February 1, 2010 bearing PPN 02530#
AD 3 (the “Note No. R-4”; Note No. R-1, Note No. R-2, Note No. R-3 and Note No.
R-4 are hereinafter collectively referred to as the “2003 Notes”) pursuant to
the 2003 Note Agreement.  The 2003 Noteholders are the holders of 100% of the
principal amount of the 2003 Notes presently outstanding.  The Guarantor
guaranteed the payment and performance of the 2003 Notes and the 2003 Note
Agreement by that certain Guarantee Agreement dated as of January 15, 2003 (the
“2003 Guarantee”, and together with the 1998 Guarantee, the “Guarantees”).

 

C.            This Second Amendment is executed in conjunction with the First
Amendment to the 2003 Note Purchase Agreements (the “First Amendment to the 2003
Note Agreement”).

 

--------------------------------------------------------------------------------


 

D.            The Company has requested the 1998 Noteholders and the 2003
Noteholders to amend and modify various provisions in the 2003 Note Agreement
and the 1998 Note Agreement as set forth herein and the First Amendment to the
2003 Note Agreement.

 

E.             All requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

 

NOW, THEREFORE, the Company and the 1998 Noteholders, for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, do
hereby agree as follows:

 

SECTION 5            Definitions; References.  Unless otherwise specifically
defined herein, each term used herein which is defined in the 1998 Note
Agreement shall have the meaning assigned to such term in the 1998 Note
Agreement.  Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the 1998 Note Agreement shall from and
after the date hereof refer to the 1998 Note Agreement as amended hereby.

 

SECTION 6            Amendments.

 

2.1           Section 11(k) of the 1998 Note Agreement shall be and hereby is
amended and restated in its entirety, as follows:

 

(i) any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under the Company’s Plan A and Plan B, or any
other current or successor defined benefit pension plans established by the
Company, determined in accordance with Title IV of ERISA, shall exceed an amount
equal to 10% of Consolidated Net Worth, (iv) the Company or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

2

--------------------------------------------------------------------------------


 

2.11         The definitions of “Funded Debt” and “Subsidiary” contained in
Schedule B to the 1998 Note Agreement shall be and hereby are amended and
restated in their entirety as follows:

 

“Funded Debt” means all Debt of any Person which would, in accordance with GAAP,
constitute long term Debt including, but not limited to: (a) any Debt with a
maturity of more than one year after the creation of such Debt; (b) any Debt
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) which pursuant to its terms
would constitute long term Debt in accordance with GAAP; (c) any Capital Lease
obligation; (d) any guarantee with respect to Funded Debt of another person;
provided, however, excluding any Debt (including current maturities thereof)
which would, in accordance with GAAP, constitute short term Debt, including any
revolving credit or similar agreements which have maturities of 365 days or
less; and (e) notwithstanding GAAP, the amount by which any “amount of unfunded
benefit liabilities” (within the meaning of section 4001(a)(18) of ERISA) under
all Plans, determined in accordance with Title IV of ERISA, exceeds 10% of
Consolidated Net Worth.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries) other than the Excepted Affiliates so long as each such entity is
not consolidated with the Company in accordance with GAAP; provided, however,
for purposes of determining compliance with Sections 9.11, 9.12, 9.13, 10.4,
10.5 and 10.6, ProGold Limited Liability Company shall not be considered a
Subsidiary but shall be treated as a minority investment consistent with the
prior accounting treatment applied to such investment in the Company’s 2002
audited financial statements, provided the Company does not increase its
ownership interest in Pro Gold Limited Liability Company beyond 51%.  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.

 

2.12         Schedule B to the 1998 Note Agreement shall be and hereby is
amended by adding the following new defined terms in alphabetical order thereto:

 

“Plan A” means the Retirement Plan A for the Employees of American Crystal Sugar
Company (2002 Restatement), which is the Company’s defined benefit retirement
plan for non-union employees.

 

3

--------------------------------------------------------------------------------


 

“Plan B” means the Retirement Plan B for the Employees of American Crystal Sugar
Company (2002 Restatement), which is Company’s defined benefit retirement plan
for union employees.

 

SECTION 7            Representations and Warranties.

 

Each of the Company and the Guarantor hereby collectively and severally
represent and warrant to the 1998 Noteholders that as of the date hereof:

 

(a)           Each of the Company and the Guarantor has the power and authority
and the legal right to execute, deliver and perform this Second Amendment and
has taken all necessary corporate action to authorize such execution, delivery
and performance.

 

(b)           This Second Amendment has been duly executed and delivered on
behalf of each of the Company and the Guarantor and constitutes the legal, valid
and binding obligation of each, enforceable against each in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and the effect of equitable principles whether applied in an
action at law or a suit in equity.

 

(c)           The representations and warranties of each of the Company and the
Guarantor contained in the 1998 Note Purchase Agreements, the Guarantees, the
Security Documents and all related documents are accurate and complete in all
material respects as of the date hereof.

 

(d)           As of the date hereof, there is no Default or Event of Default
existing under the 1998 Note Purchase Agreement or the Guarantees which has not
been waived.

 

SECTION 8            Miscellaneous.

 

(a)           The Company and the Guarantor hereby affirm and agree that (a)
nothing in this First Amendment shall in any way amend, impair, invalidate or
otherwise affect any of the obligations of the Company or the Guarantor or the
rights of the 1998 Noteholders under the 1998 Note Purchase Agreements, the 1998
Notes, the Guarantees, the Security Documents, or any other document or
instrument made or given by the Issuer or the Guarantor in connection therewith
except to the extent expressly set forth herein, and (b) the Collateral Agent,
on behalf of the 1998 Noteholders, shall continue to hold a perfected lien on
the Collateral, subject only to encumbrances expressly permitted by the Security
Documents, and in accordance with the Amended and Restated Intercreditor and
Collateral Agency Agreement dated as of January 15, 2003.  Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this Second Amendment may refer to the Note Agreement
without making specific references to this Second Amendment, but nevertheless
all such references shall include this Second Amendment unless the context
otherwise requires.

 

(b)           The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

4

--------------------------------------------------------------------------------


 

(c)           This Second Amendment shall be construed and enforced in
accordance with and the rights of the parties shall be governed by the law of
the State of New York excluding choice of law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

 

(d)           This Second Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but all
together only one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

 

 

American Crystal Sugar Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Sam Wai

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Treasurer

 

 

 

 

 

 

 

 

Sidney Sugars Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Sam Wai

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Treasurer

 

 

5

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

John Hancock Life Insurance
Company

 

 

 

By:

/s/ David E. Johnson

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

6

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

John Hancock Variable Life
Insurance Company

 

 

 

By:

/s/ David E. Johnson

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

7

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

The Paul Revere Life Insurance Company

 

By:

Provident Investment Management, LLC

 

Its:

Agent

 

 

 

By

/s/ Ben Vance

 

 

 

 

 

Its

Asst. Vice President

 

 

8

--------------------------------------------------------------------------------